Exhibit 10.3

TENET HEALTHCARE CORPORATION

9.0% Senior Secured Notes due 2015 and

10.0% Senior Secured Notes due 2018

unconditionally guaranteed as to the

payment of principal, premium,

if any, and interest by the

Guarantors named on Schedule I hereto

 

 

Exchange and Registration Rights Agreement

March 3, 2009

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Banc of America Securities LLC

One Bryant Park

New York, NY 10036

Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

Scotia Capital (USA) Inc.

165 Broadway – 25th Floor

One Liberty Plaza

New York, NY 10006

Ladies and Gentlemen:

Tenet Healthcare Corporation, a Nevada corporation (the “Company”), is
exchanging, on the date hereof, certain outstanding notes of the Company
(collectively, the “Existing Notes”) for approximately $1.4 billion in aggregate
principal amount of the Company’s new 9.0% Senior Secured Notes due 2015 and new
10.0% Senior Secured Notes due 2018 (the “Exchange Offer”), which are
unconditionally guaranteed by the Guarantors (as defined herein), upon the terms
and conditions set forth in that certain Offering Memorandum, dated January 22,
2009, as amended and supplemented, and that certain Dealer Manager Agreement
(the “Dealer Manager Agreement”), dated as of January 22, 2009, among the
Company, Citigroup Global Markets Inc., Banc of America Securities LLC, Goldman,
Sachs & Co. and Scotia Capital (USA) Inc. As an inducement to the holders of
Existing Notes to tender their Existing Notes in the Exchange Offer, and in
satisfaction of a condition to the obligations of the Company under the Exchange
Offer, the Company and the Guarantors agree with the Dealer Managers (as defined
herein), for the benefit of the holders (as defined herein) from time to time of
the Registrable Securities (as defined herein), as follows:

1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement (this “Agreement”), the following terms shall have the following
respective meanings:

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.



--------------------------------------------------------------------------------

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York City are generally
authorized or obligated by law or executive order to be closed.

“Closing Date” shall mean the date on which the Securities are initially issued.

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Company” shall have the meaning assigned thereto in the preamble.

“Consummation Date” shall have the meaning assigned thereto in Section 2(a)
hereof.

“Dealer Manager Agreement” shall have the meaning assigned thereto in the
preamble.

“Dealer Managers” shall mean Citigroup Global Markets Inc., Banc of America
Securities LLC, Goldman, Sachs & Co. and Scotia Capital (USA) Inc.

“Effective Time” shall mean the time and date as of which the Commission
declares the Exchange Registration Statement effective or as of which the
Exchange Registration Statement otherwise becomes effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

“Exchange Offer” shall have the meaning assigned thereto in the preamble.

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a)
hereof.

“Existing Notes” shall have the meaning assigned thereto in the preamble.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Free Trade Date” shall mean the 380th day following the Closing Date.

“Freely Tradable” shall mean, with respect to the Securities at any time of
determination, that (a) all outstanding Securities are eligible to be sold by a
person who has not been an “affiliate” (as defined in Rule 405 under the
Securities Act) of the Company or any Guarantor during the preceding 90 days
without any volume or manner of sale restrictions under the Securities Act,
(b) the Company has provided a certificate to the Trustee instructing the
Trustee that the restrictive legend on the Securities no longer applies and
(c) the Securities have been assigned an unrestricted CUSIP number.

 

2



--------------------------------------------------------------------------------

“Guarantors” shall have the meaning assigned thereto in the Indenture.

The term “holder” shall mean each of the persons who acquire Registrable
Securities from time to time (including any successors or assigns), in each case
for so long as such person owns any Registrable Securities.

“Indenture” shall mean the Indenture, dated November 6, 2001, between the
Company and The Bank of New York Mellon Trust Company, N.A., as successor to The
Bank of New York, as supplemented by the Ninth Supplemental Indenture, dated as
of March 3, 2009, between the Company, the Guarantors and the Trustee, as the
same shall be supplemented or amended from time to time, and the Tenth
Supplemental Indenture, dated as of March 3, 2009, between the Company, the
Guarantors and the Trustee, as the same shall be supplemented or amended from
time to time.

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (a) in the circumstances
contemplated by Section 2(a) hereof, the Security has been exchanged for an
Exchange Security in a Subsequent Exchange Offer as contemplated in Section 2(a)
hereof (provided that any Exchange Security that, pursuant to the second to last
and third to last sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the 180-day period referred to in
Section 2(a)); (b) the Securities become Freely Tradable or (c) such Security
shall cease to be outstanding.

“Registration Default” shall have the meaning assigned thereto in Section 2(b)
hereof.

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(b) hereof.

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Subsequent
Exchange Offer for the purpose of distributing Exchange Securities and (iv) a
holder that is a broker-dealer, but only with respect to Exchange Securities
received by such broker-dealer pursuant to a Subsequent Exchange Offer in
exchange for Registrable Securities acquired by the broker-dealer directly from
the Company.

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

“Securities” shall mean, collectively, approximately $1.4 billion in aggregate
principal amount of the Company’s 9.0% Senior Secured Notes due 2015 and the
Company’s 10.0% Senior Secured Notes due 2018 to be issued to the holders in the
Exchange Offer, and securities issued in exchange therefor or in lieu thereof
pursuant to the Indenture. Each Security is entitled to the benefit of the
guarantees provided for in the Indenture (the “Guarantees”) and, unless the
context otherwise requires, any reference herein to a “Security,” an “Exchange
Security” or a “Registrable Security” shall include a reference to the related
Guarantees.

 

3



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

“Special Interest” shall have the meaning assigned thereto in Section 2(b)
hereof.

“Subsequent Exchange Offer” shall have the meaning assigned thereto in
Section 2(a) hereof.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture, together with any successors in such capacity.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

2. Registration Under the Securities Act.

(a) Subject to the last sentence of this Section 2(a), if the Securities have
not become Freely Tradable on or before the Free Trade Date, the Company and the
Guarantors agree to use all commercially reasonable efforts to (i) file under
the Securities Act a registration statement relating to an offer to exchange
(such registration statement, the “Exchange Registration Statement,” and such
offer, the “Subsequent Exchange Offer”) any and all of the Securities for a like
aggregate principal amount of debt securities issued by the Company and
guaranteed by the Guarantors, which debt securities and guarantees are
substantially identical to the Securities and the related Guarantees,
respectively (and are entitled to the benefits of a trust indenture that is
substantially identical to the Indenture or is the Indenture and that has been
qualified under the Trust Indenture Act), except that they have been registered
pursuant to an effective registration statement under the Securities Act and do
not contain provisions for the additional interest contemplated in Section 2(b)
below (such new debt securities are hereinafter called “Exchange Securities”),
(ii) cause the Exchange Registration Statement to become effective under the
Securities Act, (iii) commence the Subsequent Exchange Offer promptly after such
Exchange Registration Statement has become effective, (iv) hold the Subsequent
Exchange Offer open for at least 20 Business Days (or longer if required by
applicable law) after the date that notice of the Subsequent Exchange Offer is
mailed to holders of the Securities, (v) exchange Exchange Securities for all
Registrable Securities that have been properly tendered and not withdrawn on or
prior to the expiration of the Subsequent Exchange Offer and (vi) consummate the
Subsequent Exchange Offer on the earliest practicable date after the Exchange
Registration Statement has become affected, but in no event later than 30
Business Days thereafter (such 30th Business Day being the “Consummation Date”).
The Subsequent Exchange Offer will be registered under the Securities Act on the
appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. The Subsequent Exchange Offer will be deemed
to have been “completed” only if the debt securities and related guarantees
received by holders other than Restricted Holders in the Subsequent Exchange
Offer for Registrable Securities are, upon receipt, transferable by each such
holder without restriction under the Securities Act and the Exchange Act and
without material restrictions under the blue sky or securities laws of a
substantial majority of the states of the United States of America. The
Subsequent Exchange Offer shall be deemed to have been completed upon the
earlier to occur of (A) the Company having exchanged the Exchange Securities for
all outstanding Registrable Securities pursuant to the Subsequent Exchange Offer
and (B) the Company having exchanged, pursuant to the Subsequent Exchange Offer,
Exchange Securities for all Registrable Securities that have been properly
tendered and not withdrawn before the expiration of

 

4



--------------------------------------------------------------------------------

the Subsequent Exchange Offer, which shall be on a date that is at least 20
Business Days following the commencement of the Subsequent Exchange Offer. The
Company and the Guarantors agree (I) to include in the Exchange Registration
Statement a prospectus for use in any resales by any holder of Exchange
Securities that is a broker-dealer and (II) to keep such Exchange Registration
Statement effective for a period (the “Resale Period”) beginning when Exchange
Securities are first issued in the Subsequent Exchange Offer and ending upon the
earlier of the expiration of the 180th day after the Subsequent Exchange Offer
has been completed or such time as such broker-dealers no longer own any
Registrable Securities. With respect to such Exchange Registration Statement,
such holders shall have the benefit of the rights of indemnification and
contribution set forth in Sections 6(a), (b), (c) and (d) hereof. The
obligations of the Company and the Guarantors set forth in this Section 2(a)
shall cease on the date on which the Securities become Freely Tradable.

(b) If (i) the Subsequent Exchange Offer has not been consummated prior to the
Consummation Date, (ii) the Securities have not become Freely Tradable on or
before the Free Trade Date, or (iii) any Exchange Registration Statement
required by this Agreement is filed and declared effective, but shall thereafter
cease to be effective or fail to be usable for its intended purpose without
being succeeded by a post-effective amendment or prospectus supplement to such
Exchange Registration Statement that cures such failure and that is itself
declared effectively promptly (each such event referred to in clauses
(i) through (iii), a “Registration Default,” and the period during which a
Registration Default has occurred and is continuing, the “Registration Default
Period”), then, as liquidated damages for such Registration Default, subject to
the provisions of Section 8(b), special interest (“Special Interest”), in
addition to the Base Interest, shall accrue at a per annum rate of 0.25% for the
first 90 days of the Registration Default Period, at a per annum rate of 0.50%
for the second 90 days of the Registration Default Period, at a per annum rate
of 0.75% for the third 90 days of the Registration Default Period and at a per
annum rate of 1.0% thereafter for the remaining portion of the Registration
Default Period, provided that in no event shall the Company be required to pay
Special Interest for more than one Registration Default at any given time. The
Registration Default Period shall terminate on the date on which (i) the
Securities become Freely Tradable or (ii) the Exchange Registration Statement
has been declared effective and the Subsequent Exchange Offer has been
consummated.

(c) The Company shall take, and shall cause the Guarantors to take, all actions
necessary or advisable to be taken to ensure that the transactions contemplated
herein are effected as so contemplated, including all actions necessary or
desirable to register the Guarantees under the Exchange Registration Statement
contemplated in Section 2(a) hereof.

(d) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

3. Registration Procedures.

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a), the following provisions shall apply:

(a) At or before the Effective Time of the Exchange Registration, the Company
and the Guarantors shall qualify the Indenture under the Trust Indenture Act.

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.

 

5



--------------------------------------------------------------------------------

(c) In connection with the Company’s and the Guarantors’ obligations with
respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall, as soon as practicable (or as otherwise specified):

(i) prepare and file with the Commission an Exchange Registration Statement on
any form that may be utilized by the Company and the Guarantors and that shall
permit the Subsequent Exchange Offer and resales of Exchange Securities by
broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a), and use all commercially reasonable efforts to cause such Exchange
Registration Statement to become effective;

(ii) prepare and file with the Commission such amendments and supplements to
such Exchange Registration Statement and the prospectus included therein as may
be necessary to effect and maintain the effectiveness of such Exchange
Registration Statement for the periods and purposes contemplated in Section 2(a)
hereof and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Exchange
Registration Statement, and promptly provide each broker-dealer holding Exchange
Securities with such number of copies of the prospectus included therein (as
then amended or supplemented), in conformity in all material respects with the
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, as such broker-dealer reasonably may
request prior to the expiration of the Resale Period, for use in connection with
resales of Exchange Securities;

(iii) notify each broker-dealer that has requested or received copies of the
prospectus included in such Exchange Registration Statement, and confirm such
advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and the Guarantors contemplated by Section 5 cease to
be true and correct in all material respects, (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Exchange Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (F) at any time during the
Resale Period when a prospectus is required to be delivered under the Securities
Act, that such Exchange Registration Statement, prospectus, prospectus amendment
or supplement or post-effective amendment does not conform in all material
respects to the applicable requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(iv) in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(F) above, to notify any broker-dealers holding
Exchange Securities, prepare and furnish to each such holder a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of such Exchange Securities during the Resale Period,
such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

6



--------------------------------------------------------------------------------

(v) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;

(vi) use all commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Subsequent Exchange Offer, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions until the expiration of the
Resale Period and (C) take any and all other actions as may be reasonably
necessary or advisable to enable each broker-dealer holding Exchange Securities
to consummate the disposition thereof in such jurisdictions; provided, however,
that neither the Company nor any of the Guarantors shall be required for any
such purpose to (1) qualify as a foreign corporation in any jurisdiction wherein
it would not otherwise be required to qualify but for the requirements of this
Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction or (3) in the case of the Company, make any changes to its
certificate of incorporation or bylaws or any agreement between it and its
stockholders, and in the case of the Guarantors, make any changes to (x) the
certificate (or articles) of incorporation, certificate (or articles) of
organization, certificate (or articles) of formation or certificate of limited
partnership, as the case may be, and any amendments thereto, of any Guarantor,
(y) the bylaws, limited liability company agreement, operating agreement or
partnership agreement, as the case may be, and any amendments thereto, of any
Guarantor or (z) any agreement between any Guarantor and its stockholders,
shareholders, members or partners;

(vii) use all commercially reasonable efforts to obtain the consent or approval
of each governmental agency or authority, whether federal, state or local, that
may be required to effect the Exchange Registration, the Subsequent Exchange
Offer and the offering and sale of Exchange Securities by broker-dealers during
the Resale Period;

(viii) provide a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time; and

(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but no
later than 18 months after the Effective Time of such Exchange Registration
Statement, an earnings statement of the Company and its subsidiaries complying
with Section 11(a) of the Securities Act (including, at the option of the
Company, Rule 158 thereunder).

(d) Until the expiration of one year after the Closing Date, the Company and the
Guarantors will not, and will not permit any of their “affiliates” (as defined
in Rule 144) to, resell any of the Securities that have been reacquired by any
of them except pursuant to an effective registration statement under the
Securities Act.

4. Registration Expenses.

The Company and the Guarantors agree to bear and to pay or cause to be paid
promptly all expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement, including (a) all Commission and any FINRA
registration, filing and review fees and expenses including fees and
disbursements of counsel for the placement or sales agent or underwriters in
connection with such registration, filing and review; (b) all expenses relating
to the preparation, printing,

 

7



--------------------------------------------------------------------------------

production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Securities for delivery and the expenses of printing
or producing any blue sky or legal investment memoranda and all other documents
in connection with the offering, sale or delivery of Securities to be disposed
of (including certificates representing the Securities); (c) messenger,
telephone and delivery expenses relating to the offering, sale or delivery of
Securities and the preparation of documents referred in clause (b) above;
(d) fees and expenses of the Trustee under the Indenture, any agent of the
Trustee and any counsel for the Trustee and of any collateral agent or
custodian; (e) internal expenses (including all salaries and expenses of the
Company’s or Guarantors’ officers and employees performing legal or accounting
duties); (f) fees, disbursements and expenses of counsel and independent
certified public accountants of the Company (including the expenses of any
opinions or “cold comfort” letters required by or incident to such performance
and compliance); (g) any fees charged by securities rating services for rating
the Securities; and (h) fees, expenses and disbursements of any other persons,
including special experts, retained by the Company or its Guarantors in
connection with this Agreement (collectively, the “Registration Expenses”). To
the extent that any reasonable fees are incurred, assumed or paid by any holder
of Registrable Securities or its counsel, the Company or its Guarantors shall
reimburse such person for the full amount of such reasonable fees so incurred,
assumed or paid promptly after receipt of a request therefor. Notwithstanding
the foregoing, the holders of the Registrable Securities being registered shall
pay all agency fees and commissions attributable to the sale of such Registrable
Securities.

5. Representations and Warranties.

The Company and each of the Guarantors represents and warrants to, and agrees
with, the Dealer Managers and each of the holders from time to time of
Registrable Securities that:

(a) Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(c) hereof and any further amendments or
supplements to any such registration statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(F) hereof until (ii) such time as the
Company furnishes an amended or supplemented prospectus pursuant to
Section 3(c)(iv) hereof, each such registration statement, and each prospectus
(including any summary prospectus) contained therein or furnished pursuant to
Section 3(c) hereof, as then amended or supplemented, will conform in all
material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by a holder of Registrable Securities
expressly for use therein.

(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein

 

8



--------------------------------------------------------------------------------

or necessary to make the statements therein not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a holder of Registrable Securities expressly for use
therein.

(c) The compliance by the Company and the Guarantors with all of the provisions
of this Agreement and the consummation of the transactions herein contemplated
will not conflict with or result in a material breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any subsidiary of the Company is a party or by which the Company or any
subsidiary of the Company is bound or to which any of the property or assets of
the Company or any subsidiary of the Company is subject, nor will such action
result in any violation of the provisions of the articles of incorporation, as
amended, or the bylaws of the Company; the certificate (or articles) of
incorporation, certificate (or articles) of organization, certificate (or
articles) of formation or certificate of limited partnership, as the case may
be, and any amendments thereto, of any Guarantor; the bylaws, limited liability
company agreement, operating agreement or partnership agreement, as the case may
be, and any amendments thereto, of any Guarantor; or any material violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any subsidiary of the Company or
any of their properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by the Company and the Guarantors of
the transactions contemplated by this Agreement, except the registration under
the Securities Act of the Securities, qualification of the Indenture under the
Trust Indenture Act and such consents, approvals, authorizations, registrations
or qualifications as may be required under State securities or blue sky laws in
connection with the offering and distribution of the Securities.

(d) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

6. Indemnification.

(a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration
Statement, and each person who participates as a placement or sales agent or as
an underwriter in any offering or sale of such Registrable Securities against
any losses, claims, damages or liabilities, joint or several, to which such
holder, agent or underwriter may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Exchange Registration
Statement under which such Registrable Securities were registered under the
Securities Act, or any preliminary, final or summary prospectus contained
therein or furnished by the Company to any such holder, agent or underwriter, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse such holder, such agent and such underwriter for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor any Guarantor shall be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any registration statement
contemplated hereunder, or preliminary, final or summary prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by such person expressly for use therein.

 

9



--------------------------------------------------------------------------------

(b) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) above of written notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party pursuant to the indemnification provisions of or contemplated
by this Section 6, notify such indemnifying party in writing of the commencement
of such action; but the omission so to notify the indemnifying party shall not
relieve it from any liability which it may have to any indemnified party
otherwise than under the indemnification provisions of or contemplated by
Section 6(a) hereof. In case any such action shall be brought against any
indemnified party and it shall notify an indemnifying party of the commencement
thereof, such indemnifying party shall be entitled to participate therein and,
to the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, such indemnifying party shall not be liable to
such indemnified party for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(c) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) are unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(c) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 6(c). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6(c), no holder shall be required to contribute any
amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) exceeds the
amount of any damages that such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that such underwriter has otherwise
been required to

 

10



--------------------------------------------------------------------------------

pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The holders’
obligations in this Section 6(c) to contribute shall be several in proportion to
the principal amount of Registrable Securities registered by them and not joint.

(d) The obligations of the Company and the Guarantors under this Section 6 shall
be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, agent and underwriter and each
person, if any, who controls any holder, agent or underwriter within the meaning
of the Securities Act; and the obligations of the holders and any agents or
underwriters contemplated by this Section 6 shall be in addition to any
liability which the respective holder, agent or underwriter may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company or any Guarantor (including any person who, with his
consent, is named in any registration statement as about to become a director of
the Company or any Guarantor) and to each person, if any, who controls the
Company within the meaning of the Securities Act.

7. Rule 144.

The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144 adopted by the Commission
under the Securities Act) and the rules and regulations adopted by the
Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

8. Miscellaneous.

(a) No Inconsistent Agreements. The Company and each Guarantor represents,
warrants, covenants and agrees that it has not granted, and shall not grant,
registration rights with respect to Registrable Securities or any other
securities which would be inconsistent with the terms contained in this
Agreement.

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company or any Guarantor fails to perform any of
its obligations hereunder and that the Dealer Managers and the holders from time
to time of the Registrable Securities may be irreparably harmed by any such
failure, and accordingly agree that the Dealer Managers and such holders, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to seek specific performance of the obligations of the Company
and the Guarantors under this Agreement in accordance with the terms and
conditions of this Agreement, in any court of the United States or any state
thereof having jurisdiction.

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows: If to the Company, to it
at 13737 Noel Road, Dallas, Texas 75240, Attention: Chief Financial Officer, and
if to a holder, to the address

 

11



--------------------------------------------------------------------------------

of such holder set forth in the security register or other records of the
Company, or to such other address as the Company or any such holder may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

(d) Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto and the holders from time to time of the Registrable Securities
and the respective successors and assigns of the parties hereto and such
holders. In the event that any transferee of any holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such transferee shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of this Agreement. If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Dealer Manager Agreement
and the transfer and registration of Registrable Securities by such holder and
the consummation of a Subsequent Exchange Offer.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g) Headings. The descriptive headings of the several sections and paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

(h) Entire Agreement; Amendments. This Agreement and the other writings referred
to herein (including the Indenture, the Dealer Manager Agreement and the form of
Securities) or delivered pursuant hereto which form a part hereof contain the
entire understanding of the parties with respect to its subject matter. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter. This Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument duly executed by the Company, the Guarantors and the holders of at
least a majority in aggregate principal amount of the Registrable Securities at
the time outstanding. Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any amendment or waiver effected
pursuant to this Section 8(h), whether or not any notice, writing or marking
indicating such amendment or waiver appears on such Registrable Securities or is
delivered to such holder.

(i) Inspection. For so long as this Agreement shall be in effect, this Agreement
and a complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying on any Business
Day by any holder of Registrable Securities for proper purposes only (which
shall include any purpose related to the rights of the holders of Registrable
Securities under the Securities, the Indenture and this Agreement) at the
offices of the Company at the address thereof set forth in Section 8(c) above
and at the office of the Trustee under the Indenture.

 

12



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

(signature pages follow)

 

13



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement among each of the holders, the Guarantors and the
Company.

 

Very truly yours, TENET HEALTHCARE CORPORATION By:  

/s/    Biggs C. Porter

Name:   Biggs C. Porter Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CORAL GABLES HOSPITAL, INC., as: General Partner of CGH HOSPITAL, LTD.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer FMC ACQUISITION, INC., as: General
Partner of FMC HOSPITAL, LTD.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer TENET PHYSICIAN SERVICES—HILTON
HEAD, INC., as: General Partner of HILTON HEAD HEALTH SYSTEM, L.P.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer CYPRESS FAIRBANKS MEDICAL CENTER,
INC., as: General Partner of NEW MEDICAL HORIZONS II, LTD.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer TENET LOUISIANA, INC., as: Sole
and Managing Member of NORTHSHORE REGIONAL MEDICAL CENTER, L.L.C.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer



--------------------------------------------------------------------------------

TENET TEXAS, INC., as: General Partner of TENET FRISCO, LTD.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer TENET HEALTHSYSTEM PHILADELPHIA,
INC., as: Managing Member of TENET HEALTHSYSTEM HAHNEMANN, LLC

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer TENET HEALTHSYSTEM PHILADELPHIA,
INC., as: Managing Member of TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR
CHILDREN, L.L.C.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer TENET TEXAS, INC., as:
General Partner of TENET HOSPITALS LIMITED

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer LIFEMARK HOSPITALS, INC., as:
General Partner of TH HEALTHCARE, LTD.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer



--------------------------------------------------------------------------------

AMERICAN MEDICAL (CENTRAL), INC.

AMI INFORMATION SYSTEMS GROUP, INC.

AMISUB (HEIGHTS), INC.

AMISUB (HILTON HEAD), INC.

AMISUB (SFH), INC.

AMISUB (TWELVE OAKS), INC.

AMISUB OF NORTH CAROLINA, INC.

AMISUB OF SOUTH CAROLINA, INC.

AMISUB OF TEXAS, INC.

BROOKWOOD HEALTH SERVICES, INC.

COASTAL CAROLINA MEDICAL CENTER, INC.

COMMUNITY HOSPITAL OF LOS GATOS, INC.

CORAL GABLES HOSPITAL, INC.

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

DELRAY MEDICAL CENTER, INC.

DOCTORS HOSPITAL OF MANTECA, INC.

DOCTORS MEDICAL CENTER OF MODESTO, INC.

EAST COOPER COMMUNITY HOSPITAL, INC.

FMC ACQUISITION, INC.

FMC MEDICAL, INC.

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

FRYE REGIONAL MEDICAL CENTER, INC.

JFK MEMORIAL HOSPITAL, INC.

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

LIFEMARK HOSPITALS OF FLORIDA, INC.

LIFEMARK HOSPITALS, INC.

LOS ALAMITOS MEDICAL CENTER, INC.

MCF, INC., A FLORIDA CORPORATION

NORTH FULTON MEDICAL CENTER, INC.

ORNDA HOSPITAL CORPORATION

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

PLACENTIA-LINDA HOSPITAL, INC.

SAN RAMON REGIONAL MEDICAL CENTER, INC.

SIERRA VISTA HOSPITAL, INC.

TENET CALIFORNIA, INC.

TENET FLORIDA, INC.

TENET GOOD SAMARITAN, INC.

TENET HEALTHSYSTEM BARTLETT, INC.

TENET HEALTHSYSTEM CFMC, INC.

TENET HEALTHSYSTEM DESERT, INC.

TENET HEALTHSYSTEM DI, INC.

TENET HEALTHSYSTEM GB, INC.

TENET HEALTHSYSTEM HEALTHCORP

TENET HEALTHSYSTEM HOLDINGS, INC.

TENET HEALTHSYSTEM MEDICAL, INC.

TENET HEALTHSYSTEM NORRIS, INC.

TENET HEALTHSYSTEM NORTH SHORE, INC.

TENET HEALTHSYSTEM PHILADELPHIA, INC.

TENET HEALTHSYSTEM SGH, INC.

TENET HEALTHSYSTEM SL, INC.

TENET HEALTHSYSTEM SPALDING, INC.



--------------------------------------------------------------------------------

TENET HIALEAH HEALTHSYSTEM, INC. TENET HOSPITALS, INC. TENET LOUISIANA, INC.
TENET MISSOURI, INC. TENET PHYSICIAN SERVICES—HILTON     HEAD, INC. TENET SOUTH
FULTON, INC. TENET ST. MARY’S, INC. TENET TEXAS, INC. TENETSUB TEXAS, INC. TWIN
CITIES COMMUNITY HOSPITAL, INC. USC UNIVERSITY HOSPITAL, INC. WEST BOCA MEDICAL
CENTER, INC.

/s/    Jeffrey S. Sherman

Name:   Jeffrey S. Sherman Title:   Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. CITIGROUP GLOBAL MARKETS INC. (on behalf of the holders) By:  

/s/    Richard Hardy

Name:   Richard Hardy Title:   Director BANC OF AMERICA SECURITIES LLC (on
behalf of the holders) By:  

/s/    R. Sean Snipes

Name:   R. Sean Snipes Title:   Managing Director GOLDMAN, SACHS & CO. (on
behalf of the holders) By:  

/s/    Goldman, Sachs & Co.

  Goldman, Sachs & Co. SCOTIA CAPITAL (USA) INC. (on behalf of the holders) By:
 

/s/    Greg Greer

Name:   Greg Greer Title:   Managing Director



--------------------------------------------------------------------------------

Schedule I

Guarantors

American Medical (Central), Inc.

AMI Information Systems Group, Inc.

Amisub (Heights), Inc.

Amisub (Hilton Head), Inc.

Amisub (SFH), Inc.

Amisub (Twelve Oaks), Inc.

Amisub of North Carolina, Inc.

Amisub of South Carolina, Inc.

Amisub of Texas, Inc.

Brookwood Health Services, Inc.

CGH Hospital, Ltd.

Coastal Carolina Medical Center, Inc.

Community Hospital of Los Gatos, Inc.

Coral Gables Hospital, Inc.

Cypress Fairbanks Medical Center, Inc.

Delray Medical Center, Inc.

Doctors Hospital of Manteca, Inc.

Doctors Medical Center of Modesto, Inc.

East Cooper Community Hospital, Inc.

FMC Acquisition, Inc.

FMC Hospital, Ltd.

FMC Medical, Inc.

Fountain Valley Regional Hospital and Medical Center

Frye Regional Medical Center, Inc.

Hilton Head Health System, L.P.

JFK Memorial Hospital, Inc.

Lakewood Regional Medical Center, Inc.

Lifemark Hospitals of Florida, Inc.

Lifemark Hospitals, Inc.

Los Alamitos Medical Center, Inc.

MCF, Inc., a Florida corporation

New Medical Horizons II, Ltd.

North Fulton Medical Center, Inc.

NorthShore Regional Medical Center, L.L.C.

OrNda Hospital Corporation

Palm Beach Gardens Community Hospital, Inc.

Placentia-Linda Hospital, Inc.

San Ramon Regional Medical Center, Inc.

Sierra Vista Hospital, Inc.

Tenet California, Inc.

Tenet Florida, Inc.

Tenet Frisco, Ltd.

Tenet Good Samaritan, Inc.

Tenet HealthSystem Bartlett, Inc.

Tenet HealthSystem CFMC, Inc.

Tenet HealthSystem Desert, Inc.

Tenet HealthSystem DI, Inc.

Tenet HealthSystem GB, Inc.



--------------------------------------------------------------------------------

Tenet HealthSystem Hahnemann, LLC

Tenet HealthSystem HealthCorp

Tenet HealthSystem Holdings, Inc.

Tenet HealthSystem Medical, Inc.

Tenet HealthSystem Norris, Inc.

Tenet HealthSystem North Shore, Inc.

Tenet HealthSystem Philadelphia, Inc.

Tenet HealthSystem SGH, Inc.

Tenet HealthSystem SL, Inc.

Tenet HealthSystem Spalding, Inc.

Tenet HealthSystem St. Christopher’s Hospital for Children, L.L.C.

Tenet Hialeah HealthSystem, Inc.

Tenet Hospitals, Inc.

Tenet Hospitals Limited

Tenet Louisiana, Inc.

Tenet Missouri, Inc.

Tenet Physician Services—Hilton Head, Inc.

Tenet South Fulton, Inc.

Tenet St. Mary’s, Inc.

Tenet Texas, Inc.

Tenetsub Texas, Inc.

TH Healthcare, Ltd.

Twin Cities Community Hospital, Inc.

USC University Hospital, Inc.

West Boca Medical Center, Inc.